DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 and 25-28 are pending, claims 23-24 have been cancelled, and claims 1-22 and 25-28 are currently under consideration for patentability under 37 CFR 1.104. Previous drawing objection and previous 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-12, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen (US 2015/0335227), in view of Ishii (US 2016/0345806) and Okazaki (US 2017/0038580). 
Regarding claim 1, Jacobsen discloses a medical device (1, figure 1) operable to obtain images of an internal cavity of a patient (camera 17, figure 2), the medical device comprising: a handle (13, figure 1); a flexible tube (see 3 and 12, figure 1) having a proximal end (see proximal end of 12, figure 1) adjacent the handle and a distal end (see 3, figure 1), the distal end of the flexible tube having an outer surface (see 4, figure 2); a camera assembly (17, figure 2); a bending section (3, figure 2) integrally formed in one piece (one-piece integrally moulded part [0017]) and extending from the flexible tube (see figure 2), the bending section including a proximal end segment (6, figure 3), a distal end segment (4, figure 3), and intermediate segments (5, figure 3) between the proximal end segment and the distal end segment, the intermediate segments hingedly connected to each other (see 10, figure 3), wherein the proximal end segment includes a proximal end segment peripheral wall defining an internal space (in the surface [0032] | see how 3 connects to 12, figure 2), the proximal end segment peripheral wall having an inner surface (in the surface [0032]) and including a cavity (23, figure 5) extending radially outwardly from the inner surface, the distal end of the flexible tube positioned at least partly in the internal space of the proximal end segment peripheral wall with the cavity overlapping the outer surface (see how 3 connects to 12, figure 2 | cut-outs 23 secures 3 to 12 [0032]), and wherein the distal end segment includes a distal end segment peripheral wall defining an internal space (see 4, figure 6), the distal end segment peripheral wall having an inner surface (best seen in 4, figure 6) and including a cavity (24, figure 3) extending radially outwardly from the inner surface. Jacobsen is silent regarding a front end cap housing the camera assembly, the front end cap having an outer surface; the front end cap positioned at least partly in the internal space of the distal end segment peripheral wall with the cavity overlapping the outer surface; a first protrusion of a first hardened adhesive bonded to the outer surface of the flexible16/718,335 AMBU1091 US3 of 14tube, the first protrusion extending into the cavity of the proximal end segment peripheral wall; and a second protrusion of a second hardened adhesive bonded to the outer surface of the front end cap, the second protrusion extending into the cavity of the distal end segment peripheral wall.  
Ishii teaches an endoscope with an insertion section (2, figure 1). A distal end portion (3, figure 1) has a distal end cover (6, figure 3) and a distal-end rigid portion (20, figure 3). The distal-end rigid portion has a locking section (28c, figure 3) to match a tongue-like section (54t, figure 2) provided in the distal-end bending die (51, figure 2). 
Okazaki teaches an optical fiber scanner (1, figure 1) with a tube-shaped frame (6, figure 1). The tube-shaped frame accommodates the assembly of the piezoelectric element (4, figure 1), the ferrule (3, figure 1), and the optical fiber (2, figure 1). Holding sections (7, figure 1) fixes the frame and the assembly ([0021]). The holding sections are formed by hardening an electrically conductive adhesive (11, figure 2) injected from the through-holes (6b, figure 2) of the frame into the inner hold (6a, figure 2) of the frame ([0028]). The holding sections bond the piezoelectric elements to the frame ([0029]). The electrically conductive adhesive is merely filled in a gap between the frame and the piezoelectric element, thereby making it possible to form the holding section and to facilitate manufacturing ([0064]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the medical device to have a distal end cover (6, figure 3) and distal-end rigid portion (20, figure 3) as taught by Ishii. Doing so would cover the distal end of the medical device, specifically the components in the distal end, and retain the components to the bending section ([0061] Ishii). Additionally, it would have been obvious to modify the medical device to use an adhesive to hold the front end cap and flexible tube to the distal and proximal end segment peripheral walls as taught by Okazaki. Doing so would hold the flexible tube and front end cap and facilitate manufacturing ([0064]). The modified device would have a front end cap (see 3, figure 3; Ishii) housing the camera assembly, the front end cap having an outer surface (see 20, figure 3); the front end cap positioned at least partly in the internal space of the distal end segment peripheral wall with the cavity overlapping the outer surface (cut-outs 23…securing…[0032]; Jacobsen); a first protrusion of a first hardened adhesive (11, figure 2; Okazaki) bonded to the outer surface of the flexible16/718,335 AMBU1091 US3 of 14tube (the modified device would have the adhesive located where the cut-outs are, see 23 and 24, figure 5; Jacobsen), the first protrusion extending into the cavity of the proximal end segment peripheral wall (see 11, figure 2; Okazaki); and a second protrusion of a second hardened adhesive (11, figure 2; Okazaki) bonded to the outer surface of the front end cap (see location of 24, figure 3; Jacobsen), the second protrusion extending into the cavity of the distal end segment peripheral wall (see 11, figure 2; Okazaki).  
Regarding claim 3, Jacobsen and Ishii further disclose the bending section consists essentially of polypropylene (PP) ([0032]; Jacobsen), polyethylene (PE), or polyoxymethylene (POM), and a solid surface free energy at 20 °C (SFE) of the bending section at the inner surface of the distal end segment peripheral wall is smaller than an SFE of the front end cap (front end cap housing can be made of resin, stainless steel, ceramic, or the like [0061]; Ishii) at the outer surface (the surface free energy of stainless steel or ceramic is higher than polypropylene).  
Regarding claim 4, Jacobsen and Ishii further disclose the SFE of the bending section at the inner surface is at least 5 mN/m less than the SFE of front end cap at the outer surface (the surface free energy of stainless steel or ceramic is higher than polypropylene by more than 5 mN/m | [0032]; Jacobsen and [0061]; Ishii).  
Regarding claim 5, Jacobsen further discloses the cavity of the distal end segment is a through-hole with a major axis aligned with a longitudinal axis of the bending section and a minor, smaller, axis perpendicular to the major axis (see 24, figure 3; Jacobsen).  
Regarding claim 6, Jacobsen and Ishii further disclose the inner surface of the distal end segment peripheral wall (polypropylene [0032]; Jacobsen) has a solid surface free energy at 20 °C (SFE) smaller than an SFE of the front end cap (front end cap housing can be made of resin, stainless steel, ceramic, or the like [0061]; Ishii) at the outer surface (the surface free energy of stainless steel or ceramic is higher than polypropylene).  
Regarding claim 7, Jacobsen further discloses the cavity of the distal end segment is a first cavity (see 24, figure 3; Jacobsen), further comprising a second cavity (see the other 24, figure 3) extending radially outwardly from the inner surface of the distal end segment peripheral wall, the second cavity having a16/718,335AMBU1091 US 4 of 14periphery that is different than a periphery of the first cavity.  
Regarding claim 8, Jacobsen discloses a medical device (1, figure 1) operable to obtain images of an internal cavity of a patient (camera 17, figure 2), the medical device comprising: a handle (13, figure 1); a flexible tube (see 3 and 12, figure 1) having a proximal end (see proximal end of 12, figure 1) adjacent the handle and a distal end (see 3, figure 1); a camera assembly (17, figure 2); a bending section (3, figure 2) integrally formed in one piece (one-piece integrally moulded part [0017]) and extending from the flexible tube (see figure 2) and, the bending section including a proximal end segment (6, figure 3), a distal end segment (4, figure 3), and intermediate segments (5, figure 3) between the proximal end segment and the distal end segment, the intermediate segments hingedly connected to each other (see 10, figure 3); the proximal end segment and/or the distal end segment including a peripheral wall (see 4, figure 6 or see 6, figure 6 | also see how 3 connects to 12, figure 2) having a longitudinal axis (see figure 6) and an inner surface (in the surface [0032]) defining an internal space (see 4 and 6, figure 6), the peripheral wall including a cavity (23 or 24, figure 3) extending radially outwardly from the inner surface; the flexible tube and/or the front end cap having an outer surface and being positioned at least partly in the internal space with the cavity overlapping the outer surface (see 12 and 17, figure 2). Jacobsen is silent regarding a front end cap housing the camera assembly; and a protrusion of a hardened adhesive bonded to the outer surface and extending into the cavity of the peripheral wall.  
Ishii teaches an endoscope with an insertion section (2, figure 1). A distal end portion (3, figure 1) has a distal end cover (6, figure 3) and a distal-end rigid portion (20, figure 3). The distal-end rigid portion has a locking section (28c, figure 3) to match a tongue-like section (54t, figure 2) provided in the distal-end bending die (51, figure 2). 
Okazaki teaches an optical fiber scanner (1, figure 1) with a tube-shaped frame (6, figure 1). The tube-shaped frame accommodates the assembly of the piezoelectric element (4, figure 1), the ferrule (3, figure 1), and the optical fiber (2, figure 1). Holding sections (7, figure 1) fixes the frame and the assembly ([0021]). The holding sections are formed by hardening an electrically conductive adhesive (11, figure 2) injected from the through-holes (6b, figure 2) of the frame into the inner hold (6a, figure 2) of the frame ([0028]). The holding sections bond the piezoelectric elements to the frame ([0029]). The electrically conductive adhesive is merely filled in a gap between the frame and the piezoelectric element, thereby making it possible to form the holding section and to facilitate manufacturing ([0064]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the medical device to have a distal end cover (6, figure 3) and distal-end rigid portion (20, figure 3) as taught by Ishii. Doing so would cover the distal end of the medical device, specifically the components in the distal end, and retain the components to the bending section ([0061] Ishii). Additionally, it would have been obvious to modify the medical device to use an adhesive to hold the front end cap and flexible tube to the distal and proximal end segment peripheral walls as taught by Okazaki. Doing so would hold the flexible tube and front end cap to and facilitate manufacturing ([0064]). The medical device would have a front end cap (3, figure 3; Ishii) housing the camera assembly; and a protrusion of a hardened adhesive (11, figure 2; Okazaki) bonded to the outer surface and extending into the cavity of the peripheral wall (the modified device would have the adhesive located where the cut-outs are, see 23 and 24, figure 5; Jacobsen).  
Regarding claim 9, Jacobsen further discloses the flexible tube includes the outer surface (see 12, figure 2; Jacobsen) and the proximal end segment comprises the peripheral wall including the cavity (see 6, figure 3; Jacobsen).  
Regarding claim 10, Jacobsen further discloses the cavity is one of a depression or a through-hole (see 23, figure 3; Jacobsen).  
Regarding claim 11, Jacobsen and Ishii and Okazaki further disclose the distal end segment comprises a distal end segment peripheral wall (see 4, figure 6; Jacobsen) having a longitudinal axis (see figure 6) and an inner surface (see the inner surface of 4, figure 6) around the longitudinal axis, the inner surface defining an internal space (4, figure 6), the peripheral wall including a cavity (24, figure 3) extending radially outwardly from the inner surface, wherein a portion of the front end cap has an outer surface (see 20, figure 3; Ishii) and is positioned in the internal space of the distal end segment peripheral wall with the cavity overlapping the outer surface (the modified device would have the front cap positioned in 4, figure 6; Jacobsen), and wherein a second hardened adhesive (11, figure 2; Okazaki) is bonded to the outer surface of the portion of the front end cap and extends into the cavity of the distal end segment peripheral wall to form a second protrusion therein (the modified device would have the adhesive/protrusion located at 24, figure 3; Jacobsen).  
Regarding claim 12, Jacobsen and Ishii further disclose the peripheral wall is formed from a material that consists essentially of polypropylene (PP) ([0032]; Jacobsen), polyethylene (PE), or polyoxymethylene (POM) and has a solid surface free energy at 20 °C (SFE) less than an SFE of the outer surface (front end cap housing can be made of resin, stainless steel, ceramic, or the like [0061]; Ishii | the SFE of the outer surface is higher than polypropylene).  
Regarding claim 25, Jacobsen further discloses the cavity has a rounded, bevelled, or chamfered inner surface edge (best seen in the oval shape of 24, figure 3; Jacobsen).  
Regarding claim 27, Jacobsen discloses a method to assemble a medical device (1, figure 1), the method comprising: providing a handle (13, figure 1); providing a flexible tube (see 3 and 12, figure 1) having a proximal end (see proximal end of 12, figure 1) adjacent the handle when assembled and a distal end (see 3, figure 1); inserting a camera assembly (17, figure 2); providing a bending section (3, figure 2) integrally formed in one piece (one-piece integrally moulded part [0017]) and including a proximal end segment (6, figure 3), a distal end segment (4, figure 3), and intermediate segments (5, figure 3) between the proximal end segment and the distal end segment, the intermediate segments hingedly connected to each other (see 10, figure 3), the proximal end segment and/or the distal end segment including a segment peripheral wall (see 4 and 6, figure 3) having an inner surface defining an internal space (see 4 and 6, figure 6), a cavity (see 23 and 24, figure 3), and a longitudinal axis (see figure 3), the inner surface being around the longitudinal axis and the cavity extending radially outwardly from the inner surface (see 23 and 24, figure 3). Jacobsen is silent regarding a spacing defined by a peripheral wall of a front end cap; inserting a member having an outer surface into the internal space at least until the cavity of the segment peripheral wall overlaps the member; injecting an adhesive into the cavity and into contact with the outer surface of the member; and allowing or causing the adhesive to adhere to the outer surface and harden, the hardened adhesive forming a protrusion that extends into the cavity.  
Ishii teaches an endoscope with an insertion section (2, figure 1). A distal end portion (3, figure 1) has a distal end cover (6, figure 3) and a distal-end rigid portion (20, figure 3). The distal-end rigid portion has a locking section (28c, figure 3) to match a tongue-like section (54t, figure 2) provided in the distal-end bending die (51, figure 2). 
Okazaki teaches an optical fiber scanner (1, figure 1) with a tube-shaped frame (6, figure 1). The tube-shaped frame accommodates the assembly of the piezoelectric element (4, figure 1), the ferrule (3, figure 1), and the optical fiber (2, figure 1). Holding sections (7, figure 1) fixes the frame and the assembly ([0021]). The holding sections are formed by hardening an electrically conductive adhesive (11, figure 2) injected from the through-holes (6b, figure 2) of the frame into the inner hold (6a, figure 2) of the frame ([0028]). The holding sections bond the piezoelectric elements to the frame ([0029]). The electrically conductive adhesive is merely filled in a gap between the frame and the piezoelectric element, thereby making it possible to form the holding section and to facilitate manufacturing ([0064]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the medical device to have a distal end cover (6, figure 3) and distal-end rigid portion (20, figure 3) as taught by Ishii. Doing so would cover the distal end of the medical device, specifically the components in the distal end, and retain the components to the bending section ([0061] Ishii). Additionally, it would have been obvious to modify the medical device to use an adhesive to hold the front end cap and flexible tube to the distal and proximal end segment peripheral walls as taught by Okazaki. Doing so would hold the flexible tube and front end cap and facilitate manufacturing ([0064]). The modified method would have a spacing defined by a peripheral wall of a front end cap (see 3, figure 3; Ishii); inserting a member (see 20, figure 3) having an outer surface into the internal space at least until the cavity of the segment peripheral wall overlaps the member (cut-outs 23…securing…[0032]; Jacobsen | the modified method would have 3, figure 3 of Ishii inserted into 4, figure 3 of Jacobsen); injecting an adhesive (11, figure 2; Okazaki) into the cavity and into contact with the outer surface of the member; and allowing or causing the adhesive to adhere to the outer surface and harden (11, figure 2; Okazaki | [0064]), the hardened adhesive forming a protrusion that extends into the cavity (see 11, figure 2; Okazaki).  

Claim(s) 2, 13-22, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen (US 2015/0335227) and Ishii (US 2016/0345806) and Okazaki (US 2017/0038580) as applied to claim 1 (for claim 2) and claim 8 (for claims 13-22 and 26) and claim 27 (for claim 28) above, and further in view of Sugita (US 2020/0022563).
Regarding claim 2, Jacobsen, Ishii, and Okazaki disclose all of the features in the claimed invention as shown above for claim 1. They are silent regarding the distal end segment peripheral wall further comprises centering ribs extending radially inwardly from the inner surface and abutting the outer surface of the front end cap.
Sugita teaches endoscope tip assembly (17, figure 3) with crush ribs (11, figure 3) protruding from the inner surface of base (4, figure 3). The crush ribs increase contact pressure between the base and the endoscope tip, thereby increasing sliding friction to prevent the endoscope tip assembly from disengaging from the endoscope ([0079]). 
It would have been obvious to one of ordinary skill in the art to modify the distal end segment peripheral wall with crush ribs as taught by Sugita. Doing so would increase the sliding friction to prevent the front end cap from disengaging ([0079]). The modified medical device would have the distal end segment peripheral wall (see 4, figure 6; Jacobsen) further comprises centering ribs (11, figure 3; Sugita) extending radially inwardly from the inner surface and abutting the outer surface of the front end cap (11, figure 3; Sugita).
Regarding claim 13, Jacobsen, Ishii, and Okazaki disclose all of the features in the claimed invention as shown above for claim 8. They are silent regarding centering ribs extending radially inward from the inner surface of the peripheral wall. 
Sugita teaches endoscope tip assembly (17, figure 3) with crush ribs (11, figure 3) protruding from the inner surface of base (4, figure 3). The crush ribs increase contact pressure between the base and the endoscope tip, thereby increasing sliding friction to prevent the endoscope tip assembly from disengaging from the endoscope ([0079]). 
It would have been obvious to one of ordinary skill in the art to modify the inner surface of the peripheral wall with crush ribs as taught by Sugita. Doing so would increase the sliding friction to prevent the front end cap or flexible tube from disengaging ([0079]). The modified device would have centering ribs (11, figure 3; Sugita) extending radially inward from the inner surface of the peripheral wall (see 4 or 6, figure 3; Jacobsen).
Regarding claim 14, Sugita further teaches the centering ribs extend longitudinally (see 11, figure 3; Sugita).  
Regarding claim 15, Sugita further teaches the centering ribs are evenly distributed along the inner surface (see 11, figure 3; Sugita).  
Regarding claim 16, Jacobsen further discloses the peripheral wall includes cavities extending radially outwardly from the inner surface (see 23 and 24, figure 3; Jacobsen), the cavities including the cavity (see the multiple cavities of 23 and 24, figure 3).  
Regarding claim 17, Sugita further teaches at least one of the centering ribs is disposed between a pair of the cavities (the modified device would have the centering ribs disposed evenly between the cavities | see 11, figure 3; Sugita).  
Regarding claim 18, Sugita further teaches the centering ribs are distributed evenly between the cavities (see 11, figure 3; Sugita).  
Regarding claim 19, Jacobsen and Sugita further disclose the inner surface has an inner perimeter (best seen in 4, figure 6; Jacobsen), wherein each of the centering ribs has a width measured perpendicularly to a longitudinal direction and a depth measured radially from the inner surface (see 11, figure 3; Sugita), and wherein the width of each centering rib is less than or equal to 10 percent of the inner perimeter (see 11, figure 3).  
Regarding claim 20, Sugita further teaches the depth of each of the centering ribs is less than the width (best seen in 11, figure 4; Sugita).  
Regarding claim 21, Jacobsen and Sugita further disclose a cross-section of the internal space of the peripheral wall taken perpendicularly to the longitudinal direction has a maximum cross-sectional extent (see 4, in figure 6; Jacobsen), and wherein the depth of each of the centering ribs is less than or equal to 5 percent of the maximum cross-sectional extent (see 11, figure 3; Sugita).  
Regarding claim 22, Jacobsen and Sugita further disclose the inner surface has a substantially tubular shape having a diameter (see 4, figure 6; Jacobsen), and wherein the depth of each of the centering ribs is less than or equal to 5 percent of the diameter (see 11, figures 3-4; Sugita).  
Regarding claim 26, Jacobsen and Ishii and Okazaki disclose a system to inspect an internal cavity of a patient, the system comprising:16/718,335 AMBU1091 US7 of 14the medical device of claim 8 (see claim 8 rejection above). They are silent regarding a monitor connectable to the medical device to receive and present the image generated by the camera assembly.  
Sugita teaches an endoscope (abstract) with image sensors (CCD or CMOS [0002]). The images are transmitted and reproduced on a display external to the body of the patient ([0002]).
It would have been obvious to modify the medical device to have a display as taught by Sugita. Doing so would allow images to be displayed on a display external to the body of the patient ([0002]). 
Regarding claim 28, Jacobsen, Ishii, and Okazaki disclose all of the features in the current invention as shown above for claim 27. They are silent regarding the peripheral wall further comprises centering ribs extending radially inward from the inner surface, and wherein inserting the member comprises positioning the centering ribs in abutting relationship with the outer surface of the member.
Sugita teaches endoscope tip assembly (17, figure 3) with crush ribs (11, figure 3) protruding from the inner surface of base (4, figure 3). The crush ribs increase contact pressure between the base and the endoscope tip, thereby increasing sliding friction to prevent the endoscope tip assembly from disengaging from the endoscope ([0079]). 
It would have been obvious to one of ordinary skill in the art to modify the inner surface of the peripheral wall with crush ribs as taught by Sugita. Doing so would increase the sliding friction to prevent the front end cap from disengaging ([0079]). The modified method would have the peripheral wall further comprises centering ribs (11, figure 3; Sugita) extending radially inward from the inner surface, and wherein inserting the member comprises positioning the centering ribs in abutting relationship with the outer surface of the member (sliding friction [0079]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        August 30, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795